
  Latvia 1922 (reinst. 1991, rev. 2016)
  
  

  
  Subsequently amended 


Preamble


The people of Latvia, in freely elected Constitutional Assembly, have adopted the following State Constitution:


The State of Latvia, proclaimed on 18 November 1918, has been established by uniting historical Latvian lands and on the basis of the unwavering will of the Latvian nation to have its own State and its inalienable right of self-determination in order to guarantee the existence and development of the Latvian nation, its language and culture throughout the centuries, to ensure freedom and promote welfare of the people of Latvia and each individual.


The people of Latvia won their State in the War of Liberation. They consolidated the system of government and adopted the Constitution in a freely elected Constitutional Assembly.


The people of Latvia did not recognise the occupation regimes, resisted them and regained their freedom by restoring national independence on 4 May 1990 on the basis of continuity of the State. They honour their freedom fighters, commemorate victims of foreign powers, condemn the Communist and Nazi totalitarian regimes and their crimes.


Latvia as democratic, socially responsible and national state is based on the rule of law and on respect for human dignity and freedom; it recognises and protects fundamental human rights and respects ethnic minorities. The people of Latvia protect their sovereignty, national independence, territory, territorial integrity and democratic system of government of the State of Latvia.


Since ancient times, the identity of Latvia in the European cultural space has been shaped by Latvian and Liv traditions, Latvian folk wisdom, the Latvian language, universal human and Christian values. Loyalty to Latvia, the Latvian language as the only official language, freedom, equality, solidarity, justice, honesty, work ethic and family are the foundations of a cohesive society. Each individual takes care of oneself, one’s relatives and the common good of society by acting responsibly toward other people, future generations, the environment and nature.


While acknowledging its equal status in the international community, Latvia protects its national interests and promotes sustainable and democratic development of a united Europe and the world.


God, bless Latvia!



Chapter I. General Provisions



Article 1


Latvia is an independent democratic republic.



Article 2


The sovereign power of the State of Latvia is vested in the people of Latvia.



Article 3


The territory of the State of Latvia, within the borders established by international agreements, consists of Vidzeme, Latgale, Kurzeme and Zemgale.



Article 4


The Latvian language is the official language in the Republic of Latvia. The national flag of Latvia shall be red with a band of white.



Chapter II. The Saeima



Article 5


The Saeima shall be composed of one hundred representatives of the people.



Article 6


The Saeima shall be elected in general, equal and direct elections, and by secret ballot based on proportional representation.



Article 7


In the division of Latvia into separate electoral districts, provision for the number of members of the Saeima to be elected from each district shall be proportional to the number of electors in each district.



Article 8


All citizens of Latvia who enjoy full rights of citizenship and, who on election day have attained eighteen years of age shall be entitled to vote.



Article 9


Any citizen of Latvia, who enjoys full rights of citizenship and, who is more than twenty-one years of age on the first day of elections may be elected to the Saeima.



Article 10


The Saeima shall be elected for a term of four years.



Article 11


Elections for the Saeima shall be held on the first Saturday in October.



Article 12


The newly elected Saeima shall hold its first sitting on the first Tuesday in November, when the mandate of the previous Saeima shall expire.



Article 13


Should elections for the Saeima, by reason of the dissolution of the previous Saeima, be held at another time of the year, the Saeima so elected shall convene not later than one month after its election, and its mandate shall expire upon the convening of the new Saeima on the first Tuesday in November following the elapse of three years after such election.



Article 14


Not less than one tenth of electors has the right to initiate a national referendum regarding recalling of the Saeima. If the majority of voters and at least two thirds of the number of the voters who participated in the last elections of the Saeima vote in the national referendum regarding recalling of the Saeima, then the Saeima shall be deemed recalled. The right to initiate a national referendum regarding recalling of the Saeima may not be exercised one year after the convening of the Saeima and one year before the end of the term of office of the Saeima, during the last six months of the term of office of the President, as well as earlier than six months after the previous national referendum regarding recalling of the Saeima.


The electors may not recall any individual member of the Saeima.



Article 15


The Saeima shall hold its sittings in Riga, and only in extraordinary circumstances may it convene elsewhere.



Article 16


The Saeima shall elect a Presidium that shall be composed of a Chairperson, two Deputies and Secretaries. The Presidium shall function continuously during the mandate of the Saeima.



Article 17


The first sitting of the newly elected Saeima shall be opened by the Chairperson of the preceding Saeima or by another member of the Presidium at the direction of the Presidium.



Article 18


The Saeima itself shall review the qualifications of its members.


A person elected to the Saeima shall acquire the mandate of a Member of the Saeima if such person gives the following solemn promise:


“I, upon assuming the duties of a Member of the Saeima, before the people of Latvia, do swear (solemnly promise) to be loyal to Latvia, to strengthen its sovereignty and the Latvian language as the only official language, to defend Latvia as an independent and democratic State, and to fulfil my duties honestly and conscientiously. I undertake to observe the Constitution and laws of Latvia."



Article 19


The Presidium shall convene sessions of the Saeima and schedule regular and extraordinary sittings.



Article 20


The Presidium shall convene sittings of the Saeima if requested by the President, the Prime Minister, or not less than one third of the members of the Saeima.



Article 21


The Saeima shall establish rules of order to provide for its internal operations and order. The working language of the Saeima is the Latvian language.



Article 22


Sittings of the Saeima shall be public. The Saeima may decide by a majority vote of not less than two-thirds of the members present to sit in closed session, if so requested by ten members of the Saeima, or by the President, the Prime Minister, or a Minister.



Article 23


Sittings of the Saeima may take place if at least half of the members of the Saeima participate therein.



Article 24


The Saeima shall make decisions by an absolute majority of votes of the members present at the sitting, except in cases specifically set out in the Constitution.



Article 25


The Saeima shall establish committees and determine the number of members and their duties. Committees have the right to require of individual Ministers or local government authorities information and explanations necessary for the work of the committees, and the right to invite to their sittings responsible representatives from the relevant ministries or local government authorities to furnish explanations. Committees may also carry on their work between sessions of the Saeima.



Article 26


The Saeima shall appoint parliamentary investigatory committees for specified matters if not less than one-third of its members request it.



Article 27


The Saeima shall have the right to submit to the Prime Minister or to an individual Minister requests and questions which either they, or a responsible government official duly authorised by them, must answer. The Prime Minister or any Minister shall furnish the relevant documents and enactments requested by the Saeima or by any of its committees.



Article 28


Members of the Saeima may not be called to account by any judicial, administrative or disciplinary process in connection with their voting or their views as expressed during the execution of their duties. Court proceedings may be brought against members of the Saeima if they, albeit in the course of performing parliamentary duties, disseminate:







1.
defamatory statements which they know to be false, or






2.
defamatory statements about private or family life.





Article 29


Members of the Saeima shall not be arrested, nor shall their premises be searched, nor shall their personal liberty be restricted in any way without the consent of the Saeima. Members of the Saeima may be arrested if apprehended in the act of committing a crime. The Presidium shall be notified within twenty-four hours of the arrest of any member of the Saeima; the Presidium shall raise the matter at the next sitting of the Saeima for decision as to whether the member shall continue to be held in detention or be released. When the Saeima is not in session, pending the opening of a session, the Presidium shall decide whether the member of the Saeima shall remain in detention.



Article 30


Without the consent of the Saeima, criminal prosecution may not be commenced against its members.



Article 31


Members of the Saeima have the right to refuse to give evidence:







1.
concerning persons who have entrusted to them, as representatives of the people, certain facts or information;






2.
concerning persons to whom they, as representatives of the people, have entrusted certain facts or information; or






3.
concerning such facts or information itself.





Article 32


Members of the Saeima may not, either personally or in the name of another person, receive government contracts or concessions. The provisions of this Article shall apply to Ministers even if they are not members of the Saeima.



Article 33


The remuneration of members of the Saeima shall be from state funds.



Article 34


No person may be called to account for reporting the sittings of the Saeima or its committees if such reports correspond to fact. Information about closed sessions of either the Saeima or its committees may only be disclosed with the permission of the Presidium of the Saeima or the committee.



Chapter III. The President



Article 35


The Saeima shall elect the President for a term of four years.



Article 36


The President shall be elected by secret ballot with a majority of the votes of not less than fifty-one members of the Saeima.



Article 37


Any person who enjoys full rights of citizenship and who has attained the age of forty years may be elected President. A person with dual citizenship may not be elected President.



Article 38


The office of the President shall not be held concurrently with any other office. If the person elected as President is a member of the Saeima, he or she shall resign his or her mandate as a member of the Saeima.



Article 39


The same person shall not hold office as President for more than eight consecutive years.



Article 40


The President, upon taking up the duties of office, at a sitting of the Saeima, shall take the following solemn oath:


“I swear that all of my work will be dedicated to the welfare of the people of Latvia. I will do everything in my power to promote the prosperity of the Republic of Latvia and all who live here. I will hold sacred and will observe the Constitution of Latvia and the laws of the State. I will act justly towards all and will fulfil my duties conscientiously.”



Article 41


The President shall represent the State in international relations, appoint the diplomatic representatives of Latvia, and also receive diplomatic representatives of other states. The President shall implement the decisions of the Saeima concerning the ratification of international agreements.



Article 42


The President shall be the Commander-in-Chief of the armed forces of Latvia. During wartime, the President shall appoint a Supreme Commander.



Article 43


The President shall declare war on the basis of a decision of the Saeima.



Article 44


The President has the right to take whatever steps are necessary for the military defence of the State should another state declare war on Latvia or an enemy invade its borders. Concurrently and without delay, the President shall convene the Saeima, which shall decide as to the declaration and commencement of war.



Article 45


The President has the right to grant clemency to criminals against whom judgment of the court has come into legal effect. The extent of, and procedures for, the utilisation of this right shall be set out in a specific law. The Saeima grants amnesty.



Article 46


The President has the right to convene and to preside over extraordinary meetings of the Cabinet and to determine the agenda of such meetings.



Article 47


The President has the right to initiate legislation.



Article 48


The President shall be entitled to propose the dissolution of the Saeima. Following this proposal, a national referendum shall be held. If in the referendum more than half of the votes are cast in favour of dissolution, the Saeima shall be considered dissolved, new elections called, and such elections held no later than two months after the date of the dissolution of the Saeima.



Article 49


If the Saeima has been dissolved or recalled, the mandate of the members of the Saeima shall continue to be in effect until the convening of the newly elected Saeima, but the former Saeima may only hold sittings upon the request of the President. The President shall determine the agenda of such sittings of the Saeima. New elections shall take place not earlier than one month and not later than two months after recalling of the Saeima.



Article 50


If in the referendum more than half of the votes are cast against the dissolution of the Saeima, then the President shall be deemed to be removed from office, and the Saeima shall elect a new President to serve for the remaining term of office of the President so removed.



Article 51


Upon the proposal of not less than half of all of the members of the Saeima, the Saeima may decide, in closed session and with a majority vote of not less than two-thirds of all of its members, to remove the President from office.



Article 52


If the President resigns from office, dies or is removed from office before their term has ended, the Chairperson of the Saeima shall assume the duties of the President until the Saeima has elected a new President. Similarly, the Chairperson of the Saeima shall assume the duties of the President if the latter is away from Latvia or for any other reason unable to fulfil the duties of office.



Article 53


Political responsibility for the fulfilment of presidential duties shall not be borne by the President. All orders of the President shall be jointly signed by the Prime Minister or by the appropriate Minister, who shall thereby assume full responsibility for such orders except in the cases specified in Articles forty-eight and fifty-six.



Article 54


The President may be subject to criminal liability if the Saeima consents thereto by a majority vote of not less than two-thirds.



Chapter IV. The Cabinet



Article 55


The Cabinet shall be composed of the Prime Minister and the Ministers chosen by the Prime Minister.



Article 56


The Cabinet shall be formed by the person who has been invited by the President to do so.



Article 57


The number of ministries and the scope of their responsibilities, as well as the relations between State institutions, shall be as provided for by law.



Article 58


The administrative institutions of the State shall be under the authority of the Cabinet.



Article 59


In order to fulfil their duties, the Prime Minister and other Ministers must have the confidence of the Saeima and they shall be accountable to the Saeima for their actions. If the Saeima expresses no confidence in the Prime Minister, the entire Cabinet shall resign. If there is an expression of no confidence in an individual Minister, then the Minister shall resign and another person shall be invited to replace them by the Prime Minister.



Article 60


Meetings of the Cabinet shall be chaired by the Prime Minister, and in the absence of the Prime Minister, by a Minister authorised to do so by the Prime Minister.



Article 61


The Cabinet shall deliberate draft laws prepared by individual ministries as well as matters which pertain to the activities of more than one ministry, and issues of State policy raised by individual members of Cabinet.



Article 62


If the State is threatened by an external enemy, or if an internal insurrection which endangers the existing political system arises or threatens to arise in the State or in any part of the State, the Cabinet has the right to proclaim a state of emergency and shall inform the Presidium within twenty-four hours and the Presidium shall, without delay, present such decision of the Cabinet to the Saeima.



Article 63


Ministers, even if they are not members of the Saeima, and responsible government officials authorised by a Minister, have the right to attend sittings of the Saeima and its committees and to submit additions and amendments to draft laws.



Chapter V. Legislation



Article 64


The Saeima, and also the people, have the right to legislate, in accordance with the procedures, and to the extent, provided for by this Constitution.



Article 65


Draft laws may be submitted to the Saeima by the President, the Cabinet or committees of the Saeima, by not less than five members of the Saeima, or, in accordance with the procedures and in the cases provided for in this Constitution, by one-tenth of the electorate.



Article 66


Annually, before the commencement of each financial year, the Saeima shall determine the State Revenues and Expenditures Budget, the draft of which shall be submitted to the Saeima by the Cabinet.


If the Saeima makes a decision that involves expenditures not included in the Budget, then this decision must also allocate funds to cover such expenditures.


After the end of the budgetary year, the Cabinet shall submit an accounting of budgetary expenditures for the approval of the Saeima.



Article 67


The Saeima shall determine the size of the armed forces of the State during peacetime.



Article 68


All international agreements, which settle matters that may be decided by the legislative process, shall require ratification by the Saeima.


Upon entering into international agreements, Latvia, with the purpose of strengthening democracy, may delegate a part of its State institution competencies to international institutions. The Saeima may ratify international agreements in which a part of State institution competencies are delegated to international institutions in sittings in which at least two-thirds of the members of the Saeima participate, and a two-thirds majority vote of the members present is necessary for ratification.


Membership of Latvia in the European Union shall be decided by a national referendum, which is proposed by the Saeima.


Substantial changes in the terms regarding the membership of Latvia in the European Union shall be decided by a national referendum if such referendum is requested by at least one-half of the members of the Saeima.



Article 69


The President shall proclaim laws passed by the Saeima not earlier than the tenth day and not later than the twenty-first day after the law has been adopted. A law shall come into force fourteen days after its proclamation unless a different term has been specified in the law.



Article 70


The President shall proclaim adopted laws in the following manner:


“The Saeima (that is, the People) has adopted and the President has proclaimed the following law: (text of the law).”



Article 71


Within ten days of the adoption of a law by the Saeima, the President, by means of a written and reasoned request to the Chairperson of the Saeima, may require that a law be reconsidered. If the Saeima does not amend the law, the President then may not raise objections a second time.



Article 72


The President has the right to suspend the proclamation of a law for a period of two months. The President shall suspend the proclamation of a law if so requested by not less than one-third of the members of the Saeima. This right may be exercised by the President, or by one-third of the members of the Saeima, within ten days of the adoption of the law by the Saeima. The law thus suspended shall be put to a national referendum if so requested by not less than one-tenth of the electorate. If no such request is received during the aforementioned two-month period, the law shall then be proclaimed after the expiration of such period. A national referendum shall not take place, however, if the Saeima again votes on the law and not less than three-quarters of all members of the Saeima vote for the adoption of the law.



Article 73


The Budget and laws concerning loans, taxes, customs duties, railroad tariffs, military conscription, declaration and commencement of war, peace treaties, declaration of a state of emergency and its termination, mobilisation and demobilisation, as well as agreements with other nations may not be submitted to national referendum.



Article 74


A law adopted by the Saeima and suspended pursuant to the procedures specified in Article seventy-two shall be repealed by national referendum if the number of voters is at least half of the number of electors as participated in the previous Saeima election and if the majority has voted for repeal of the law.



Article 75


Should the Saeima, by not less than a two thirds majority vote, determine a law to be urgent, the President may not request reconsideration of such law, it may not be submitted to national referendum, and the adopted law shall be proclaimed no later than the third day after the President has received it.



Article 76


The Saeima may amend the Constitution in sittings at which at least two-thirds of the members of the Saeima participate. The amendments shall be passed in three readings by a majority of not less than two-thirds of the members present.



Article 77


If the Saeima has amended the first, second, third, fourth, sixth or seventy-seventh Article of the Constitution, such amendments, in order to come into force as law, shall be submitted to a national referendum.



Article 78


Electors, in number comprising not less than one tenth of the electorate, have the right to submit a fully elaborated draft of an amendment to the Constitution or of a law to the President, who shall present it to the Saeima. If the Saeima does not adopt it without change as to its content, it shall then be submitted to national referendum.



Article 79


An amendment to the Constitution submitted for national referendum shall be deemed adopted if at least half of the electorate has voted in favour. A draft law, decision regarding membership of Latvia in the European Union or substantial changes in the terms regarding such membership submitted for national referendum shall be deemed adopted if the number of voters is at least half of the number of electors as participated in the previous Saeima election and if the majority has voted in favour of the draft law, membership of Latvia in the European Union or substantial changes in the terms regarding such membership.



Article 80


All citizens of Latvia who have the right to vote in elections of the Saeima may participate in national referendums.



Article 81


[3 May 2007]



Chapter VI. Courts



Article 82


In Latvia, court cases shall be heard by district (city) courts, regional courts and the Supreme Court, but in the event of war or a state of emergency, also by military courts.



Article 83


Judges shall be independent and subject only to the law.



Article 84


Judicial appointments shall be confirmed by the Saeima and they shall be irrevocable. The Saeima may remove judges from office against their will only in the cases provided for by law, based upon a decision of the Judicial Disciplinary Board or a judgment of the Court in a criminal case. The age of retirement from office for judges may be determined by law.



Article 85


In Latvia, there shall be a Constitutional Court, which, within its jurisdiction as provided for by law, shall review cases concerning the conformity of laws with the Constitution, as well as other cases conferred within the jurisdiction thereof by law. The Constitutional Court is entitled to declare laws or other enactments or parts thereof invalid. The Saeima shall confirm the appointment of judges to the Constitutional Court for the term provided for by law, with a majority of the votes of not less than fifty-one members of the Saeima.



Article 86


Decisions in court proceedings may be made only by bodies upon which jurisdiction regarding such has been conferred by law, and only in accordance with procedures provided for by law. Military courts shall act on the basis of a specific law.



Chapter VII. The State Audit Office



Article 87


The State Audit Office shall be an independent collegial institution.



Article 88


Auditors General shall be appointed to their office and confirmed pursuant to the same procedures as judges, but only for a fixed period of time, during which they may be removed from office only by a judgment of the Court. A specific law shall provide for the organisation and responsibilities of the State Audit Office.



Chapter VIII. Fundamental Human Rights



Article 89


The State shall recognise and protect fundamental human rights in accordance with this Constitution, laws and international agreements binding upon Latvia.



Article 90


Everyone has the right to know about his or her rights.



Article 91


All human beings in Latvia shall be equal before the law and the courts.


Human rights shall be realised without discrimination of any kind.



Article 92


Everyone has the right to defend his or her rights and lawful interests in a fair court. Everyone shall be presumed innocent until his or her guilt has been established in accordance with law. Everyone, where his or her rights are violated without basis, has a right to commensurate compensation. Everyone has a right to the assistance of counsel.



Article 93


The right to life of everyone shall be protected by law.



Article 94


Everyone has the right to liberty and security of person. No one may be deprived of or have their liberty restricted, otherwise than in accordance with law.



Article 95


The State shall protect human honour and dignity. Torture or other cruel or degrading treatment of human beings is prohibited. No one shall be subjected to inhuman or degrading punishment.



Article 96


Everyone has the right to inviolability of his or her private life, home and correspondence.



Article 97


Everyone residing lawfully in the territory of Latvia has the right to freely move and to choose his or her place of residence.



Article 98


Everyone has the right to freely depart from Latvia. Everyone having a Latvian passport shall be protected by the State when abroad and has the right to freely return to Latvia. A citizen of Latvia may not be extradited to a foreign country, except in the cases provided for in international agreements ratified by the Saeima if by the extradition the basic human rights specified in the Constitution are not violated.



Article 99


Everyone has the right to freedom of thought, conscience and religion. The church shall be separate from the State.



Article 100


Everyone has the right to freedom of expression, which includes the right to freely receive, keep and distribute information and to express his or her views. Censorship is prohibited.



Article 101


Every citizen of Latvia has the right, as provided for by law, to participate in the work of the State and of local government, and to hold a position in the civil service. Local governments shall be elected by Latvian citizens and citizens of the European Union who permanently reside in Latvia. Every citizen of the European Union who permanently resides in Latvia has the right, as provided by law, to participate in the work of local governments. The working language of local governments is the Latvian language.



Article 102


Everyone has the right to form and join associations, political parties and other public organisations.



Article 103


The State shall protect the freedom of previously announced peaceful meetings, street processions, and pickets.



Article 104


Everyone has the right to address submissions to State or local government institutions and to receive a materially responsive reply. Everyone has the right to receive a reply in the Latvian language.



Article 105


Everyone has the right to own property. Property shall not be used contrary to the interests of the public. Property rights may be restricted only in accordance with law. Expropriation of property for public purposes shall be allowed only in exceptional cases on the basis of a specific law and in return for fair compensation.



Article 106


Everyone has the right to freely choose their employment and workplace according to their abilities and qualifications. Forced labour is prohibited. Participation in the relief of disasters and their effects, and work pursuant to a court order shall not be deemed forced labour.



Article 107


Every employed person has the right to receive, for work done, commensurate remuneration which shall not be less than the minimum wage established by the State, and has the right to weekly holidays and a paid annual vacation.



Article 108


Employed persons have the right to a collective labour agreement, and the right to strike. The State shall protect the freedom of trade unions.



Article 109


Everyone has the right to social security in old age, for work disability, for unemployment and in other cases as provided by law.



Article 110


The State shall protect and support marriage – a union between a man and a woman, the family, the rights of parents and rights of the child. The State shall provide special support to disabled children, children left without parental care or who have suffered from violence.



Article 111


The State shall protect human health and guarantee a basic level of medical assistance for everyone.



Article 112


Everyone has the right to education. The State shall ensure that everyone may acquire primary and secondary education without charge. Primary education shall be compulsory.



Article 113


The State shall recognise the freedom of scientific research, artistic and other creative activity, and shall protect copyright and patent rights.



Article 114


Persons belonging to ethnic minorities have the right to preserve and develop their language and their ethnic and cultural identity.



Article 115


The State shall protect the right of everyone to live in a benevolent environment by providing information about environmental conditions and by promoting the preservation and improvement of the environment.



Article 116


The rights of persons set out in Articles ninety-six, ninety-seven, ninety-eight, one hundred, one hundred and two, one hundred and three, one hundred and six, and one hundred and eight of the Constitution may be subject to restrictions in circumstances provided for by law in order to protect the rights of other people, the democratic structure of the State, and public safety, welfare and morals. On the basis of the conditions set forth in this Article, restrictions may also be imposed on the expression of religious beliefs.

